     Case 3:21-cv-00405-MMD-WGC Document 3 Filed 09/10/21 Page 1 of 1




1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6     KRISTIAN WALTERS,                                  Case No. 3:21-cv-00405-MMD-WGC

7                                        Petitioner,
                v.                                                       ORDER
8

9     PERRY RUSSELL, et al.,
10                                   Respondents.
11

12             Petitioner Kristian Walters has filed an application to proceed in forma pauperis

13   (ECF No. 1) with an attached petition for a writ of habeas corpus pursuant to 28 U.S.C.

14   § 2254 (ECF No. 1-1) and a motion for appointment of counsel (ECF No. 1-2). The Court

15   finds that Walters can pay the full filing fee of $5.00.

16             It is therefore ordered that the application to proceed in forma pauperis (ECF No.

17   1) is denied. Walters will have 30 days from the date that this order is entered to send the

18   filing fee of $5.00 to the Clerk of Court. Failure to comply will result in the dismissal of this

19   action.

20             The Clerk of Court is further directed to send Walters two copies of this order.

21   Walters is ordered to make the necessary arrangements to have one copy of this order

22   attached to the check paying the filing fee.

23             DATED THIS 10th Day of September 2021.

24

25                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
26

27

28
